Citation Nr: 1117091	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision by the RO in Newark, New Jersey that granted service connection and a 50 percent rating for PTSD.  The Veteran appealed for a higher initial rating.  The Board remanded the appeal in October 2008, and then denied the appeal in a May 2009 decision.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 memorandum decision, the Court vacated the Board's May 2009 decision, and the issue was remanded.  The case was subsequently returned to the Board.

Additional pertinent evidence was received from the Veteran in March 2011.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

During the pendency of this appeal, the Veteran filed a new claim for an increased rating for PTSD.  In a September 2009 rating decision, the RO denied an increase in a 50 percent rating for PTSD.

As indicated in the Court's decision, the issue of service connection for substance dependence as secondary to service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has not been shown to be manifested by occupational and social impairment with deficiencies in most areas or inability to establish and maintain effective social relationships; his symptoms primarily involve depressed mood, anxiety, anger, sleep impairment, intrusive thoughts, irritability, isolation and concentration difficulties.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice as to the initial claim for service connection for PTSD by a letter dated in September 2003.                                                                           

As to the appeal for a higher initial rating for PTSD, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Moreover, additional notice was provided by letters dated in October 2005, March 2006, October 2006, and October 2008, and the claim for a higher initial rating for PTSD was readjudicated in a February 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  After the Veteran filed a new claim in August 2009 for an increased rating for PTSD in excess of 50 percent, another notice letter was sent to him in August 2009.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant multiple psychiatric examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that his PTSD is more disabling than currently evaluated.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The RO has rated the Veteran's PTSD as 50 percent disabling under Diagnostic Code 9411, effective July 21, 2003.

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify the rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

VA outpatient treatment records dated from late 2002 to 2003 reflect outpatient treatment for psychiatric complaints including depression, anxiety, and PTSD.  In November 2002 he was seen for his reports of a 20-year history of depression and anxiety since service.  He said he had smoked marijuana ever since he got out of the hospital in service in 1977.  He had no history of suicidal behavior.  He had been working at his current job in aviation for over a year, and was married.  On mental status examination, he looked his stated age, was slightly disheveled, cooperative for interview, alert and oriented.  His mood was mildly anxious, and his affect was mildly constricted.  His speech was circumstantial at times.  He denied hallucinations, and no delusions were elicited.  He denied suicidal or homicidal thoughts or plans.  Insight and judgment were not impaired.  The Axis I diagnoses were dysthymic disorder, rule out anxiety disorder not otherwise specified (NOS), rule out PTSD, and marijuana dependence.  The GAF was 65-70.  In December 2002, he reported that when he stopped smoking marijuana he became more depressed.  He said in the past he had violent dreams of a riot incident in service, but had not had this dream for five years.  On examination, he was dysphoric, denied suicidal or homicidal thoughts or plans, and said the last time he had suicidal thoughts was seven years ago, before he was married.  Medication was prescribed.  Subsequent treatment records reflect treatment for anxiety and depressed mood.  In October 2003 he reported that his wife separated from him in August because of his marijuana use.

At a November 2003 VA examination, the Veteran reported a traumatic experience in service in which he was attacked by a mob for 20 minutes.  He said he was currently being treated for PTSD, including group therapy and medication.  He said that this had helped him to deal with his symptoms somewhat.  He reported nightmares and bad dreams.  He was hypervigilant and startled at loud noises.  Sometimes these symptoms occurred continuously for a few days and at other times there were a few weeks in which he did not have symptoms.  He also reported anxiety, sometimes bordering on panic.  These symptoms seemed to be moderate in nature and he had them for many years.  He worked in a management position in an avionics company, and sometimes had difficulty dealing with the pressures of work.  He had some college education.  He had been married for eight years but was separated from his wife because of his anger problems and drug abuse.  He had no children and had one friend.  He said he had difficulty getting along with people.  He reported that he had abused alcohol and cannabis in the past, and had DWIs in the past.  

On mental status examination, he was dressed casually.  He was cooperative, his mood was neutral, and his affect was blunted.  Speech was normal, there were no perceptual problems, and thought process and content were normal.  There was no suicidal or homicidal ideation.  He was oriented to person, place and time.  Insight and judgment were fair, and impulse was fair.  The examiner noted that the Veteran was able to work full-time, and socialized with his one friend as well as with his landlord.  The examiner indicated that the Veteran was separated and had symptoms of PTSD.  He was able to work but appeared to be somewhat isolative.  The Axis I diagnosis was PTSD, and the GAF was 50.  The examiner opined that he had moderate symptoms.

VA outpatient treatment records dated from 2004 to 2005 reflect regular treatment for PTSD and substance abuse, and reflect that the Veteran had stopped his drug use.  All of the treatment records show that he denied current suicidal and homicidal ideation.  He was taking medication for depression and anxiety.  In December 2004, the Veteran reported that he had contemplated suicide three months ago, but he did not make an attempt.  He said his job was very stressful, and he had financial and marital strain.  In June 2005, the Veteran reported that he had been sober for two years, was taking his medication, and was regularly receiving follow-up treatment.  He thought he was going to separate from his wife and divorce her in the near future.  In September 2005 he complained of increased anxiety, with more anxiety attacks.  A September 2005 VA psychiatrist's note reflects that the Veteran was slightly disheveled, cooperative, alert and oriented times three.  His mood was mildly anxious, affect was mildly constricted.  Speech was circumstantial at times.  He denied hallucinations and no delusions were elicited.  He denied suicidal/homicidal thoughts, intents or plans.  Insight and judgment were not impaired.  The GAF was 41.

At an October 2005 VA examination, the Veteran reported that he was taking medication for PTSD, and his treatment had been of little benefit to him.  He had a history of suicidal ideations but no history of suicidal behavior.  As to subjective symptoms, he reported nightmares and flashbacks, hypervigilance and easy startle reflex, he was unable to watch the news anymore, and he reported anxiety attacks on a daily basis as well as depression with diminished interest, poor energy, poor concentration, and poor sleep.  He related that he had these symptoms for many years that seemed to be moderately severe in nature.  He had them most days and did not report any remissions.  He said he had lost some time from work because of frequent doctor appointments.  He was working in a management position in an avionics company as well as occasional jobs in a supermarket.  He had problems at work because of his anger and temper tantrums.  He had been married for ten years but was separated from his wife.  His main social contact was friends he had from Narcotics Anonymous (NA) meetings.  He appeared to be isolative.  

On mental status examination, he was disheveled, maintained good eye contact, and was cooperative.  His mood was depressed and his affect was blunted.  Speech was normal and there were no perceptual problems.  Thought process and thought content were normal.  There was no suicidal or homicidal ideation.  He was oriented to person, place and time.  Insight, judgment, and impulse control were fair.  He was working full-time but missed work because of his medical problems.  His free time was mostly spent with his wife.  He spent a lot of time watching television.  He was asked to do some talks about drug abuse, which he enjoyed doing.  His other contacts were his therapist as well as his sponsor.  He was able to take care of his activities of daily living.  The examiner indicated that the Veteran had symptoms of PTSD with problems at work as well as in his relationships.  The Axis I diagnosis was PTSD, and the GAF was 40.  The examiner opined that he had moderately severe symptoms, was isolative, and had problems at work.

VA outpatient treatment records dated from 2005 to 2008 reflect regular treatment for PTSD and substance abuse, with continued sobriety.  He complained of anxiety, interrupted sleep with nightmares, and depressed mood.  In November 2005 he reported suicidal ideation after he injured his knee.  A March 2006 psychiatric note reflects that the Veteran reported that he had been able to control his anxiety at his job, and he had occasional bouts of depression which he attributed to his knee pain.  On mental status examination, the Veteran was slightly disheveled, cooperative, alert and oriented times three.  His mood was mildly anxious, affect was mildly constricted.  Speech was circumstantial at times.  He denied hallucinations and no delusions were elicited.  He denied suicidal/homicidal thoughts, intents or plans.  Insight and judgment were not impaired.  The GAF was 41.  In March 2006 he said his work was stressful.  In April 2006, the Veteran stated that lately he had been more intolerant and argumentative with his wife.  He said that the more stress he was under, the more intense his intrusive thoughts and symptoms became.  Treatment notes consistently show that although the Veteran found his job stressful, he continued to maintain full-time employment at the same job.  In August 2007, he reported that he was promoted at work.  In June 2008, on mental status examination, he had good eye contact, spontaneous, coherent and relevant speech, anxious mood and appropriate affect.  There was no gross thought disorder or symptoms of psychosis, and no suicidal or homicidal ideations, plans or intent.  He had good reality testing, intact abstracting and calculating abilities, good insight and judgment, good past and recent memory, and was oriented times three.  The GAF was 41.  In another note dated the same day, the Veteran reported that he had taken a second, part-time, job to add more income.

At an October 2008 VA examination, the Veteran reported ongoing psychiatric and psychological treatment, including medication.  He complained of much anxiety, shakiness, shortness of breath, interrupted sleep, occasional nightmares (although he did not usually remember these), night sweats, and excessive anger.  He said the anger was expressed toward his wife and at work.  He reported frequent intrusive thoughts about his traumatic military experiences when he was beaten in a riot.  He frequently felt depressed, and also felt hopeless and trapped.  He reported excessive thinking and ruminations and crying spells at times.  He experienced suicidal thoughts once in a while but had no attempts.  He denied violence, obsessive-compulsive traits or rituals.  He mentioned panic-like symptoms that generally did not meet the full criteria for panic attacks, although he may have panic attacks at least occasionally.  He reported feeling depressed when he had physical problems such as cellulitis.  He had some startle response.  He said he tolerated public places but generally tried to avoid such, as well as crowds.  He had worked since 2001 as a quality assurance manager.  He was employed full time in this position, although he was careful to mention that he was "not really a supervisor."  He said he was in charge of two people.  He reported some concentration problems in his job, and became easily stressed due to the many responsibilities, but this had not interfered with job performance.  He said he generally got along with people at work.  He said he had gotten in some trouble for taking off excessive time from work due to his various medical and psychotherapy appointments.  He had not been suspended or fired since his last VA examination and had not encountered any significant job actions.  He was still married to his wife of 13 years, and he said they generally got along, although he sometimes is irritable or has a temper with her.  He said they do have their share of fights.  He reported varying moods with depression and anger, but he was sometimes in a happier mood.  He said that using drugs had been a problem in the past, but he had not used marijuana in five years.  He went to NA meetings a good deal.  He denied belonging to any other clubs or organizations.  He had no children and had four stepchildren.  He generally had a good relationship with them, but his relationship with one of them was strained when the individual lived with him.  He said he had some friends from NA meetings but also isolated.  The examiner noted that the Veteran had a history of dependence on drugs and alcohol but had been clean for five years after he went through a treatment program, after testing positive at work.  

On mental status examination, he was casually dressed and appropriately groomed.  No unusual behaviors were present during the interview.  His attitude was pleasant and cooperative, no unusual motor activity was present, and his mood seemed mildly depressed and mildly anxious.  His affect was appropriate to his mood.  His speech was of normal pressure and volume, and he tended to be quite loquacious.  There were no problems with hallucinations, delusions, or overt psychotic symptoms.  Thought processes were organized, rational and relevant.  He communicated well.  No unusual thought content was present.  No homicidal or current suicidal ideation was elicited, although the Veteran did report some recent suicidal ideation.  He was oriented in all spheres.  His memory, both remote and recent, was intact.  Although he complained of concentration problems, there were no deficits in this area.  His insight and judgment were good.  Frustration tolerance seemed average to below average.  

The examiner indicated that as to social and occupational functioning, although the Veteran mentioned some arguments and conflicts at work, and some increased stress in handling responsibilities, his ability to function at the job appeared to be generally satisfactory.  There had been no suspensions or terminations or disciplinary action against him, although he had been counseled for the need to watch his use of leave for his various appointments.  He was a manager at his job, although he emphasized a few times that he was not really supervisory.  He seemed to have a generally adequate relationship with his spouse, except for some increased tendency to be irritable with her.  Some of this may be due to his intrusive thoughts and stress related to the military as he reports that this negatively affected him, but was also due to their financial stressors and other family problems.  He had a generally satisfactory relationship with his two stepchildren.  He attended NA meetings which had been helpful in staying clean of marijuana abuse.  There was some tendency to be isolative.  He denied any suicidal behaviors or violence or acting out problems (he reported often feeling anxious or frustrated but reported that he has been able to refrain from any substantial acting out behavior).  The diagnosis was PTSD (moderate), and the current GAF was 55.  The examiner opined that the Veteran was currently employed and deemed capable of maintaining employment.

By a statement dated in February 2009, the Veteran contended that a 70 percent rating should be assigned for his PTSD.  He said that he had sleep impairment since service, and most days he was irritable, anxious, and angry which caused arguments with coworkers and supervisors.  He also reported impairment of concentration.  He said he had been placed on probation and sent home without pay many times for paperwork errors, anger, and his attendance.  He said he had been doing the same job for 20 years and the work was highly learned, but he still made many errors that he should not be making.  He asserted that his employer had a history of hiring people with disabilities and paying them less than others in comparable positions because he knows that disabled people have a hard time getting jobs and would be happy with any pay that he might give them.  He complained of road rage and daily anxiety attacks.  He said that his relationship with his wife was sometimes fair but mostly poor.  He said that she usually did not sleep with him due to his nightmares and anxiety, and that she was afraid of him when he became angry during arguments.  He said he did not practice good personal hygiene because he only showered once or twice a week, and also did not have good dental hygiene.  He said he was addicted to drugs and alcohol for 29 years but had been clean for the past five years.  He complained of chronic depression, anger, and intrusive thoughts.

With his February 2009 statement, the Veteran submitted a letter from his dentist to the effect that his oral hygiene had been grossly neglected.

In a May 2009 Board decision, the Board denied an increase in a 50 percent rating for PTSD.  The Veteran appealed this decision, and in a December 2010 decision, the Court vacated the Board's decision after finding that it did not include sufficient reasons and bases, including as to whether staged ratings are appropriate in this case.  The Court also determined that the Board should discuss whether the Veteran's alcohol and drug dependence is secondary to his PTSD or demonstrates increased severity of his PTSD.  As noted above, to the extent that a claim has been raised for secondary service connection for substance dependence, that issue has not yet been adjudicated by the RO in the first instance, the Board does not have jurisdiction over it, and the issue must be referred to the RO for initial adjudication.

During the pendency of this appeal, a VA examination was performed in September 2009, in connection with the Veteran's August 2009 claim for an increased rating for PTSD.  At this examination, the Veteran reported that at the time of his VA examination in October 2003, he was using alcohol and marijuana on a daily basis, but since then for the past four or five years, he felt poorly but remained connected to his sponsors for NA and other rehabilitation support groups.  He said his VA psychiatrist and psychologist had helped him to avoid relapse.  He went to the psychiatrist twice per month and to the psychologist once per month.  He said he had been feeling poorly continuously for the past few years.  He occasionally got stressed out and had on a few occasions had violent temper outbursts at home.  His behavior at work had resulted in him being sent home three or four times for temper outbursts.  He had been cited at work for excessive absenteeism.  The quality of his marriage had recently taken a turn for the worse as his wife told him she planned to file for divorce.  He said he had lost his temper with his wife but vehemently denied ever being physically violent with her.  Despite his volatile behavior in the workplace, the Veteran had been able to retain his position as a manager.  He complained about PTSD symptoms and about his marital discord which he implicitly attributed to his PTSD.  Daily nocturnal nightmares regularly impacted his sleep and his quality of life.  He estimated that he had two or three panic attacks per day.  He reported that he had been working for the same employer since 2001.  He had been free of alcohol and illicit substances for four to five years.  He had no history of violence, and his social relationships were poor.  He denied suicide attempts.  He said he had thoughts of suicide but quickly dismissed the thoughts because of his religious beliefs.

He stated that in the past four or five years his social world had been limited almost entirely to work, mental health treatment, and his marriage.  He had no leisure interests.  On mental status examination, he exhibited persistent impairment in the area of thought process.  He harbored extreme levels of anger and resentment toward the U.S. military and the bureaucracy for his being assigned as a military police officer during a riot.  He assumed little or no responsibility for most of his social actions and behaviors except in the domain of his marriage, and admitted that his behavior was a contributing factor to the declining quality of his marriage.  He had no hallucinations or delusions.  Eye contact, interaction in the session, and behavior were fair to good.  He had suicidal thoughts in the past but was able to suppress them based on his religious convictions.  There had been no suicide attempts and he had no plans or intentions regarding suicide.  His ability to maintain personal hygiene and basic activities of daily living was good.  He was oriented in all spheres, and no memory impairment was reported or shown.  He had no obsessive or ritualistic behavior that interfered with routine activities.  The rate and flow of speech was normal.  He complained of having short panic attacks of less than five minutes on a daily basis.  He said he had learned successful strategies for managing his panic attacks.  He was depressed currently over the thought of losing his marriage.  He did not have impaired impulse control.  Sleep was poor, and his nocturnal sleep was sporadic.  He often woke up during the night and occasionally had a panic attack when he awakened.  He often had nocturnal dreams that were sometimes recalled.  He said the dreams were about "military stuff."  Sometimes in the morning he felt well-rested.  His sleep problems did not adversely affect his ability to go to work and/or complete his assignments.

The examiner opined that the Veteran's PTSD symptoms were chronic and of mild severity.  He attributed his volatile emotional status, angry outbursts with his wife, temper tantrums at work, sleep impairment, panic attacks, and his general sense of social impairment to his PTSD.  The Axis I diagnosis was PTSD, chronic, mild severity, and the GAF was 60.  The examiner opined that the Veteran's psychosocial functioning and quality of life have not changed significantly since the last examination; he continued to be employed, remained in his marriage, accessed VA treatment, and had learned new therapeutic techniques for managing his panic attacks.  He was free of drugs and alcohol.  The examiner opined that the Veteran's overall level of functioning was adequate.  He participated in treatment and reported that he is deriving positive benefits from his psychotherapy.  He had occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to signs and symptoms but generally satisfactory functioning.  The examiner noted that the Veteran was gainfully employed in a full-time job at the managerial level.

By a letter dated in January 2010, the Veteran's treating psychiatrist indicated that he had treated the Veteran since February 2003.  He said the Veteran has persistent debilitating PTSD symptoms.  He indicated that the Veteran has recurring or intrusive distressing recollection of the traumatic event in service, and distressing dreams.  He opined that the Veteran's condition has deteriorated, interfering with his concentration, affecting his job performance, and affecting his marriage due to intense and frequent arguments.  He indicated that the Veteran's chronic feelings of anger and irritability had led to social isolation.  He opined that the severity of the Veteran's symptoms had interfered with his ability to function at his highest potential and prevented him from advancing in his position.

In March 2011, the Veteran stated that his marriage had ended due to frequent arguments, chronic feelings of anger, social isolation, potentially explosive anger, and his constant state of anxiety.  He said he is unable to sleep through the night because of intrusive violent nightmares and constant tossing and turning.

After reviewing the evidence of record, the Board finds no support for an evaluation in excess of 50 percent for the Veteran's service-connected PTSD throughout the rating period on appeal.  The reasons and bases for this determination will be set forth below.

In this case, the Veteran has been assigned GAF scores between 40 and 60.  On VA outpatient treatment in November 2002, the GAF was 65-70, on VA examination in November 2003 it was 50, and his symptoms were described as moderate, and on VA examination in October 2005 it was 40 and his symptoms were characterized as "moderately severe."  On VA examination in October 2008 the GAF was 55, with moderate symptoms, and in September 2009 it was 60, and the symptoms were described as mild.  His outpatient treating psychiatrist consistently provided a GAF score of 41 on every occasion in which he provided a GAF score, although the Board finds that the level of symptoms observed by the psychiatrist did not always seem consistent with a GAF score of 41, which reflects serious symptoms under the DSM-IV.  This physician did not provide a GAF score in his January 2010 letter.  Moreover, this physician has never opined that the Veteran's PTSD symptoms prevent him from working, but rather opined that they prevent him from functioning at his highest potential.  

The Board notes that an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In order to qualify for a higher rating, the Veteran need not exhibit all or most specific characteristics of that rating; rather he need only demonstrate that level of overall disability.  See Mauerhan, supra.

On that note, the Board also recognizes that the VA examination reports of record are adequate for rating purposes.  The reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability to provide probative medical evidence for rating purposes.

Following a review of the record, the Board finds that the 50 percent evaluation assigned throughout the rating period on appeal most nearly approximates the Veteran's disability picture and that a higher evaluation is not warranted for any portion of the appeal.  The pertinent medical evidence collectively reflects that the Veteran's PTSD was primarily characterized by depressed mood, anger, anxiety, sleep impairment, intrusive thoughts, irritability, isolation and concentration difficulties.  The Board finds that these symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, the level of impairment contemplated in the initial 50 percent disability rating.  

Indeed, the evidence of record is negative for a history of hospitalizations, or for symptoms of active suicidal or homicidal ideation.  The evidence additionally fails to show impaired judgment and insight, obsessional rituals, speech or communication deficiencies, or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Regarding impulse control, although the Veteran was angry and irritable, he exerted great effort to control himself.  There is no objective evidence in either his treatment records or at his VA examinations of impaired impulse control to the extent required for a rating in excess of 50 percent.  Further, there is no demonstration of spatial disorientation or neglect of personal appearance, other than his lack of oral hygiene.  Some examiners have noted that the Veteran is disheveled, but none have noted a lack of personal hygiene.  

With regard to relationships, the evidence shows during the pendency of the appeal, the Veteran's marriage has been difficult and apparently has recently ended per his March 2011 statement.  There is evidence that the Veteran has reported on several occasions that he was separated from his wife and indicated that the problems with the marriage were attributable to his PTSD symptoms.  The evidence also shows that he was able to maintain a relationship with his stepchildren and that he had social friendships as well.  In October 2005 he reported his main social contact was with friends from NA meetings.  At the time of the October 2008 VA examination, he indicated that he generally got along with people at work, had some friends from NA meetings and had a good relationship with his stepchildren.  He did indicate that he was also isolated.  In September 2009, he indicated that his social world was made up of his work, his mental health treatment and his marriage.  While the evidence does show some significant problems with his personal relationship with his wife, there is evidence, based on his reports during treatment and examinations, that he has been able to maintain social relationships.  The record does not support a finding that the Veteran has an inability to establish and maintain effective relationship which would warrant the higher 70 percent rating.  

With regard to occupational impairment, although the Veteran's PTSD symptoms affect his ability to work, during the entire rating period on appeal, the Veteran has maintained the same job, despite feeling significant stress, and has at times maintained a second part-time job in addition to his full-time managerial job of many years.  An August 2007 treatment record even reflects that he was given a promotion, which certainly does not demonstrate inadequate job performance.  Some social impairment is shown, but such degree of impairment is contemplated by the 50 percent evaluation already in effect.  

The Board does acknowledge that a few treatment records show occasional passive suicidal ideation.  However, this symptom, standing alone, does not lead to the conclusion that the Veteran's disability picture most nearly approximates the next-higher evaluation.  This is especially so given that the remaining record reflects consistent denials of such symptomatology, with no showing of active thoughts during any portion of the rating period on appeal.

The Board further finds that to the extent the record shows a history of alcohol and drug dependence, this history does not demonstrate an increased severity of PTSD which would warrant a higher rating.  VA outpatient treatment records show that in June 2003, one month prior to the receipt of the Veteran's claim for an increased rating, he reported that he had been sober for two years.  At the time of the November 2003 VA examination, he reported that he had abused alcohol and cannabis in the past but did not indicate current alcohol or drug abuse.  In the subsequent records, as discussed above, it is shown that the Veteran has been active in NA.  While in February 2009 he indicated that he had been clean for the past five years, as noted above, in June 2003 he indicated being sober for 2 years.  As such, the evidence does not show the history alcohol and drug use is the basis for increased severity of his PTSD and does not support the assignment of a rating in excess of the currently assigned 50 percent rating.  

In conclusion, after considering the totality of the evidence of record, the Board finds that the criteria for an initial evaluation in excess of 50 percent have not been met.  The Board, in reaching these conclusions, has considered the Veteran's and his representatives' arguments as set forth in written statements.  In this regard, this lay testimony is probative, in conjunction with the other evidence of record, particularly the objective medical evidence, in determining the PTSD symptoms and resulting occupational and social impairment they cause.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board finds that overall, the evidence does not support an initial evaluation in excess of 50 percent for PTSD, and the claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7. Furthermore, as the criteria for the next higher, 70 percent, rating were not met it logically follows that the criteria for higher rating of 100 percent have not been met.

Finally, while there does appear to be impairment in occupational and social functioning, this is contemplated in the award of the 50 percent schedular evaluation.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD is adequate and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has considered the benefit-of-the-doubt rule in making the current decision.   38 U.S.C.A. § 5107(b).


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


